Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K of Bailey Frances Corp., (the “Company”) for thefiscal year endedJanuary 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Erik Levine, Chief Executive Officer and principal financial officerof the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 12, 2011 /s/ Erik Levine Erik Levine Chief Executive Officer and principal financial officer
